Citation Nr: 1608438	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and a chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to June 1993, and from January 2003 to January 2004.  He had additional service in the National Guard.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013 and February 2015, the Board remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

In June 2009, the Veteran withdrew his prior request for a hearing before the Board.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, though the evidence does show that the Veteran's hearing loss impacts his ability to work, in that he wears hearing aids at work, he is still employed, and there is currently no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected left ear hearing loss.  See e.g., April 2015 VA examination.  Accordingly, TDIU has not been raised by the record and is not before the Board at this time.  

The issue of entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and a chronic disability under 38 C.F.R. § 3.317, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

During the entire appeal period, the Veteran's measured left ear hearing loss was not shown to be worse than Level I.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable disability rating for the service-connected left ear hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In February 2015, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's left ear hearing loss.  The Board asked the examiner to provide information about the functional effects of hearing loss on the Veteran's activities of daily living and occupational functioning.  The Veteran was afforded a VA examination in April 2015, and the examiner provided all the requested information.  The Board also directed the AOJ to obtain VA treatment records dated from February 2013, and the AOJ did so.  The Board also directed the AOJ to ask the Veteran to identify a private treatment records to request that the Veteran authorize the release of or submit any outstanding relevant pertinent private treatment records, and the AOJ did so by letter in April 2015.  To this date, the Veteran has not responded to the April 2015 letter, and no further actions were required by VA in fulfilling this directive.  The claim was then readjudicated in a July 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the hearing loss claim, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the claim for an increased rating for the left ear hearing loss disability is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in January 2009 and April 2015.  The examiners each conducted examinations and together provide sufficient information regarding the Veteran's hearing loss manifestations such that the Board can render an informed determination.  The Board finds that the examinations together are adequate for rating purposes.  VA has satisfied its duty to assist.



Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Left Ear Hearing Loss

The Veteran's service-connected left ear hearing loss disability is currently evaluated as noncompensable for the entire appeal period, under Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that this rating does not accurately depict the severity of his disability.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected left ear hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results).  

The numeric designation of impaired efficiency (I through XI) will be determined for the service-connected ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or § 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designation for the service-connected ear resulting from Table VI or Table VIA is then matched with a numeral designation of I for the nonservice-connected ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85(f).

Because no audiogram in this case shows an exceptional pattern of hearing impairment, defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the provisions of 38 C.F.R. § 4.86 do not apply.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's left ear hearing loss disability is currently rated under DC 6100.  Because this diagnostic code pertains specifically to the disability and the Veteran's symptoms of hearing loss, the Board concludes that the Veteran is appropriately rated under DC 6100.

The Board has considered the Veteran's statements as to the subjective severity of his left ear hearing loss and his contention that his current disability rating does not accurately depict the severity of his left ear hearing loss for the entire period on appeal.  However, the audiological testing of a hearing loss disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  Because there is no indication that the Veteran has medical training and expertise in audiology, the Veteran's lay opinion as to the objective severity of his hearing loss is of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The January 2009 VA examination showed the left ear puretone threshold average was 39 decibels, and the speech discrimination score was 94 percent.  After applying Table VI, the left ear had a numerical designation of Level I.  Application of Table VII by comparing the left ear numerical designation of I with the nonservice-connected right ear numerical designation of I shows that an evaluation of 0 percent is warranted.  

A March 2015 VA audiology note showed the left ear puretone threshold average was 49 decibels, and the speech discrimination score was 92 percent.  After applying Table VI, the left ear had a numerical designation of Level I.  Application of Table VII by comparing the left ear numerical designation of I with the nonservice-connected right ear numerical designation of I shows that an evaluation of 0 percent is warranted.  

The April 2015 VA examination showed the left ear puretone threshold average was 49 decibels, and the speech discrimination score was 92 percent.  After applying Table VI, the left ear had a numerical designation of Level I.  Application of Table VII by comparing the left ear numerical designation of I with the nonservice-connected right ear numerical designation of I shows that an evaluation of 0 percent is warranted.  

For these reasons, the criteria for an initial compensable disability rating for left ear hearing loss have not been met or approximated for the entire appeal period.  The Board concludes that the currently assigned rating is appropriate.  

At no point during the appeal period have the criteria for a compensable rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left ear hearing loss disability.  The Veteran's left ear loss disability is manifested by decreased hearing.  The ratings assigned contemplate this impairment in relation to its impact on the Veteran's auditory functioning, to include social impairment and occupational impairment due to impaired ability to hear.  The Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability or to a disability that is on appeal for service connection.  The Veteran is currently evaluated for PTSD, rated as 70 percent disabling; residuals of right-sided jaw strain, rated as 10 percent disabling; residuals of left thumb laceration, rated as noncompensable; residuals of left ring finger fracture, rated as noncompensable; left ear hearing loss, rated as noncompensable; and tension headaches, rated as noncompensable.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected hearing loss results in further disability when looked at in combination with his other service-connected disabilities, nor does the medical evidence indicate the same. 


ORDER

Entitlement to an initial compensable disability rating for left ear hearing loss is denied.


REMAND

Pursuant to the Board's February 2015 remand, the AOJ obtained a VA examination in June 2015 to determine the nature and etiology of the Veteran's sleep disability, to include whether the Veteran's diagnosed sleep apnea is related to service.  The examiner opined that the Veteran had two sleep disorders and provided an opinion regarding whether one diagnosed sleep disorder, sleep apnea, is related to service.  The examiner also opined that the Veteran's sleep apnea is separate and distinct from the sleep symptomatology associated with the Veteran's PTSD.  Critically, the examiner seemed to suggest but did not clarify whether the other sleep disorder (other than sleep apnea) was in fact a chronic sleep impairment that should be considered part and parcel to the PTSD itself and the evaluation thereof, and not a separately ratable disability.  

Based on this opinion, it appears that the Veteran has two distinct sleep disorders; but only one diagnosis, sleep apnea, is provided by examiner.  Further, the Veteran has argued that he has a sleep disorder that is secondary to his service-connected PTSD.  See e.g., July 2015 Veteran letter.  However, no medical opinion was obtained regarding whether any of the Veteran's sleep disorders, to include sleep apnea, was caused or aggravated by PTSD.  For these reasons, a VA addendum opinion should be obtained to determine the nature and etiology of the Veteran's two sleep disorders, to include as secondary to PTSD.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please obtain a VA addendum medical opinion from the examiner who performed the June 2015 VA examination (or suitable substitute).  Make the claims file available to the examiner for review of the case.  The examiner is asked to please review all records associated with the claims file (including Virtual VA and VBMS) and is asked to note that this case review took place.  

(a) Please address the nature and diagnosis(es) of each of the Veteran's sleep disorders during the appeal period (September 2007 to present).  The examiner should clarify whether the other sleep disorder found (other than sleep apnea) was in fact a chronic sleep impairment that should be considered part and parcel to the PTSD itself and the evaluation thereof, and not a separately ratable disability.

The examiner's attention is particularly invited to the June 2015 VA medical opinion, which states that the Veteran has "two sleep disorders," but only provided one diagnosis of sleep apnea.  The June 2015 VA examiner also opined that the Veteran's sleep apnea is separate and distinct from the sleep symptomatology associated with the Veteran's PTSD.  However, again, the examiner did not clearly address the diagnosis of the sleep disorder that is separate from sleep apnea.  

(b) Regarding each of the Veteran's sleep disorders:

(i) Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such sleep disorder is caused by PTSD, and can be evaluated as a separate disability and not as symptomatology that is part and parcel to PTSD and the evaluation thereof.  

Attention is invited to the medical literature of record pertaining to sleep disorders and PTSD.

(ii) Regarding each sleep disorder that was not caused by PTSD, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such sleep disorder was aggravated (i.e., permanently worsened) beyond the natural progress by the PTSD.  

If aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of any such sleep disorder found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected PTSD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Please note that a lack of medical evidence to corroborate lay statements, to include lay reports of continuity of symptomatology, cannot alone render lay reports not credible.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


